In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00200-CR

EX PARTE MOHAMMAD RASHID SALIM             §    On Appeal from the 432nd District Court

                                           §    of Tarrant County

                                           §    (C-432-W011268-1487220-AP,

                                           §    C-432-W011462-1487220-BP)

                                           §    January 16, 2020

                                           §    Opinion by Justice Wallach

                                           §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s orders. It is ordered that the trial court’s April 16,

2019 order on Application Three, filed February 14, 2019 and supplemented April 1,

2019, granting the out-of-time appeal of the denial of relief on Application One, filed
March 13, 2018, and the June 27, 2018 order denying relief on Application One are

affirmed.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By _/s/ Mike Wallach___________________
                                      Justice Mike Wallach